EXHIBIT 10.28
PURCHASER’S RIGHTS AND VOTING AGREEMENT
This PURCHASER’S RIGHTS AND VOTING AGREEMENT (this “Agreement”) is made and
entered into as of August 15, 2011, by and among Middlefield Banc Corp., an Ohio
corporation (the “Company”), Bank Opportunity Fund LLC, a Delaware limited
liability company (including its permitted transferees or assigns, the
“Purchaser”), and each of the Persons listed on Schedule I attached hereto, who
currently serves as an officer or a director of the Company (each, an “Existing
Shareholder” and collectively, the “Existing Shareholders”). The Parties hereto
other than the Company are referred to individually as a “Shareholder” and
collectively as “Shareholders.” The Purchaser, the Existing Shareholders and the
Company are referred to individually as a “Party” and collectively as the
“Parties.” This Agreement shall become effective as of the Closing (as defined
therein) of that certain Stock Purchase Agreement, dated as of August 15, 2011,
as amended (the “Stock Purchase Agreement”), by and between the Company and the
Purchaser.
RECITALS
A. The Company and the Purchaser are parties to the Stock Purchase Agreement
pursuant to which the Company has agreed to issue and sell, and the Purchaser
has agreed to purchase, shares of the Company’s Common Stock, without par value
(the “Common Stock”); and
B. The Company’s and the Purchaser’s respective obligations under the Stock
Purchase Agreement are conditioned upon the execution and delivery of this
Agreement.
C. The Company is the sole shareholder of The Middlefield Banking Company and
Emerald Bank, each of which is an Ohio chartered commercial bank (each, a
“Bank”).
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
ARTICLE I
VOTING
Section 1.01 Agreement to Vote. The Purchaser, as a holder of Common Stock,
hereby agrees to vote: (a) all of the shares of Common Stock registered in its
name and (b) as of the date of any given vote, any other voting securities (or
voting rights associated with any other securities) of the Company that the
Purchaser holds (hereinafter collectively referred to as the “Purchaser Shares”)
at regular and special meetings of the Company’s shareholders (or by written
consent) in accordance with the provisions of this Agreement. Each Existing
Shareholder, as a holder of Common Stock, hereby agrees on behalf of itself, its
Affiliates and any permitted transferee or assignee of any such shares of Common
Stock, to vote, and to cause its Affiliates to vote: (x) all of the shares of
Common Stock registered in its name and (y) as of the date of any vote, any
other voting securities (or voting rights associated with any other securities)
of the Company that such Existing Shareholder holds (hereinafter collectively
referred to as the “Shareholder Shares”) at regular and special meetings of the
Company’s shareholders (or by written consent) in accordance with the provisions
of this Agreement. The Purchaser Shares and Shareholder Shares are collectively
referred to herein as the “Shares.”

 

 



--------------------------------------------------------------------------------



 



Section 1.02 Manner of Voting. The voting of the Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent, or in any
other manner permitted by the laws of the State of Ohio.
Section 1.03 Grant of Proxy. Should the provisions of this Agreement be
construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.
ARTICLE II
BOARD OF DIRECTORS
Section 2.01 Size of Board of Directors. Subject to the Company’s Code of
Regulations and the resolutions of the Company’s Board of Directors (the
“Board”), the Purchaser and the Existing Shareholders shall vote in accordance
with Section 1.01 to ensure that the size of the Board be set and remain at a
sufficient number to accommodate Section 2.02. Subject to each Bank’s Code of
Regulations and the resolutions of each Bank’s board of directors, the Company,
as the sole shareholder of each Bank, shall ensure that the size of the board of
directors of each Bank be set and remain at a sufficient number to accommodate
Section 2.02.
Section 2.02 Election of Directors; Board Representation. The Purchaser and the
Existing Shareholders agree that, at the first annual meeting after the closing
of the transaction contemplated by the Stock Purchase Agreement, and, for as
long as the Company has a classified board or otherwise, at each annual meeting
of the Company’s shareholders or at any other meeting of the Company’s
shareholders at which members of the Board are to be elected, or whenever
members of the Board are to be elected by written consent, in each case where
the director allocated to Purchaser is up for election, so long as the Purchaser
owns at least 5% of the outstanding voting securities of the Company, the
Purchaser and Existing Shareholders shall vote or act with respect to all of
their Shares so as to elect that one director designated by Purchaser to serve
on the Board. Such initial director shall be Eric D. Hovde (the “Purchaser
Director”). The Company, as the sole shareholder of each Bank, further agrees to
elect the Purchaser Director to the board of directors of each Bank. The
Purchaser Director shall hold office until the next meeting or the next consent
of the Company’s shareholders at which such director is up for election (or in
the case of each Bank, until the next consent of the Company as the sole
shareholder of the applicable Bank is needed for such election) and until such
Purchaser Director’s successor is duly elected and qualified, or until such
Purchaser Director’s earlier resignation or removal, in accordance with the
Company’s bylaws (or in the case of each Bank, in accordance with the bylaws of
the applicable Bank).
Section 2.03 Board Committees. The Company, the Purchaser and the Existing
Shareholders hereby agree to take any and all action necessary so as to cause
the Purchaser Director to be appointed to the executive committee of the Board,
should one exist. The Company hereby agrees to take any and all action necessary
so as to cause the Purchaser Director to be appointed to the executive committee
of the board of directors of each Bank, should one exist.
Section 2.04 Certain Resignations or Removals. A Purchaser Director shall
immediately resign from the Board and the board of directors of each Bank if:
(a) any party or parties having the right to designate and elect a director
pursuant to Section 2.02 hereof requests the resignation or removal of the
Purchaser Director so designated and elected, with or without cause or (b) such
Purchaser Director is no longer entitled to be a director pursuant to Section
2.02 hereof. In either case, if such Purchaser Director fails to resign from the
Board or the board of directors of each Bank, the Purchaser or Existing
Shareholders shall have the right to cause the Company to call a special meeting
of shareholders for the purpose of removing such Purchaser Director from the
Board, the Purchaser and each Existing Shareholder shall vote all of their
respective Shares entitled to vote at such meeting in favor of the removal of
such Purchaser Director, and the Company shall execute a consent to remove such
Purchaser Director from the board of directors of each Bank.

 

2



--------------------------------------------------------------------------------



 



Section 2.05 Filling Vacancies. In the event of a Purchaser Director’s
resignation, death, removal or disqualification, the party who had the right to
designate such Purchaser Director pursuant to Section 2.02 hereof shall promptly
designate a new Purchaser Director and, after written notice of the designation
has been given by such party to each of the parties hereto, the Purchaser and
each Existing Shareholder shall vote their respective Shares to elect such
nominee to the Board, and the Company shall execute a consent to elect such
nominee to the board of directors of each Bank.
Section 2.06 No Liability for Election of Purchaser Director. Neither the
Company, the Purchaser, the Existing Shareholders, nor any officer, director,
shareholder, partner, member, employee or agent of such party, makes any
representation or warranty as to the fitness or competence of the nominee of any
party hereunder to serve on the Board or the board of directors of either bank
by virtue of such party’s execution of this Agreement or by the act of such
party in voting for such designee pursuant to this Agreement.
Section 2.07 Conflicts of Interest.
(a) The Existing Shareholders and the Company recognize that the Purchaser, its
Affiliates and the Purchaser Director elected or appointed to the Board or the
board of directors of each Bank (or any committee thereof) by the Purchaser:
(i) have participated, directly or indirectly, and will continue to participate
in venture capital and other direct investments in corporations, partnerships,
joint ventures, limited liability companies and other Persons and other similar
transactions, (ii) may have interests in, participate with, aid and maintain
seats on the board of directors of other such entities and (iii) may develop
opportunities for such entities. The Existing Shareholders and the Company
acknowledge that the Purchaser Director elected or appointed by the Purchaser to
the Board or the board of directors of each Bank (or any committee thereof) may
encounter business opportunities that the Company, its shareholders, or each
Bank may desire to pursue, and that such opportunities may include, but shall
not be limited to, identifying, pursuing and investing in entities, engaging
broker-dealers and investment banking firms to perform certain services
including, but not limited to, acting as underwriters or placement agents in
securities offerings and obtaining investment funds from institutional and
private shareholders or others.
(b) The Existing Shareholders and the Company agree that the Purchaser and the
Purchaser Director elected or appointed by the Purchaser to the Board or the
board of directors of each Bank (or any committee thereof) shall have no
obligation to the Company or either Bank, the Existing Shareholders, or to any
other Person to present any such business opportunity to the Company or either
Bank before presenting and/or developing such opportunity with any other
Persons, other than such opportunities presented to any such director for the
Company’s or either Bank’s benefit in his or her capacity as a director of the
Company or either Bank.
Section 2.08 No Limitation on Other Voting Rights. Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall limit or
restrict the Purchaser from acting in its sole discretion on any matter other
than those referred to in this Agreement.

 

3



--------------------------------------------------------------------------------



 



ARTICLE III
LOCK-UP; APPROVAL OF DIRECTORS
Section 3.01 Restriction on Transfer; Term. The Existing Shareholders who are
currently officers and directors of the Company and identified on Schedule II
attached hereto hereby agree with the Company that they will not offer, sell,
contract to sell, assign, transfer, hypothecate, pledge or grant a security
interest in, or otherwise dispose of, or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition of
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise by the Company or any Affiliate of the Company or any
person in privity with the Company or any Affiliate of the Company), directly or
indirectly, any of their shares of Common Stock from the period commencing on
the Closing Date of the Stock Purchase Agreement and expiring on the date that
is twelve (12) months after such Closing Date (the “Restricted Period”).
Section 3.02 Ownership. During the Restricted Period, the Existing Shareholders
who are currently officers and directors of the Company and identified on
Schedule II shall retain all rights of ownership in the Common Stock, including,
without limitation, voting rights and the right to receive any dividends, if
any, that may be declared in respect thereof.
Section 3.03 Approval of Directors. Each of the Existing Shareholders who are
directors of the Company hereby agrees to vote in favor of approving the Stock
Purchase Agreement and the transactions set forth therein. The directors of the
Company agree that they shall be bound by Section 4.04 of the Stock Purchase
Agreement when acting in their capacity as directors.
ARTICLE IV
CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS; CONDITIONS
Section 4.01 Ownership, Authority, Etc. Each Existing Shareholder represents and
warrants that: (a) such Existing Shareholder now owns its Shareholder Shares,
free and clear of all liens and encumbrances, and has not, prior to the date of
this Agreement, executed or delivered any proxy or entered into any other voting
agreement or similar arrangement relating to its Shareholder Shares and (b) such
Existing Shareholder has full power and capacity to execute, deliver and perform
this Agreement, which has been duly executed and delivered by, and evidences the
valid and binding obligation of, such Existing Shareholder.
Section 4.02 No Voting or Conflicting Agreements. No Existing Shareholder, nor
any of its respective Affiliates, shall: (a) except as contemplated by
Section 4.03 hereof, grant any proxy, (b) enter into or agree to be bound by any
voting trust, (c) enter into any shareholder agreements or arrangements of any
kind with any Person that is not a Party to this Agreement (whether or not such
agreements or arrangements are with other shareholders of the Company that are
not a Party to this Agreement) or (d) act, for any reason, as a member of a
group or in concert with any other Persons in any manner which is inconsistent
with the provisions of this Agreement.
Section 4.03 Covenant to Vote. The Purchaser and each Existing Shareholder shall
appear in person or by proxy at any annual or special meeting of the Company’s
shareholders for the purpose of obtaining a quorum, and shall vote their Shares
upon any matter submitted to the Company’s shareholders in a manner not
inconsistent or in conflict with, and to implement, the terms of this Agreement
and the Stock Purchase Agreement. In the event of an annual or special meeting
of the Company’s shareholders called for the purpose of voting on the election
of directors, the Purchaser and each Existing Shareholder shall vote their
Shares, either in person or by proxy, in favor of the election of directors
nominated in accordance with Section 2.02 hereof.

 

4



--------------------------------------------------------------------------------



 



Section 4.04 Covenants of the Company.
(a) The Company agrees to use its best efforts to ensure that the rights granted
hereunder are effective and that the Parties hereto enjoy the benefits thereof.
Such actions include, without limitation, the use of the Company’s best efforts
to cause the designation and election of the directors as provided under
Section 2.02 hereof. The Company will not, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all of the provisions of this Agreement and in the taking of all
such actions as may be necessary, appropriate or reasonably requested by either:
(i) the holders of a majority of the Purchaser Shares then outstanding in order
to protect the rights of the Purchasers hereunder against impairment or (ii) the
holders of a majority of the Shareholder Shares then outstanding in order to
protect the rights of the Existing Shareholders against impairment.
(b) The Company, by its execution hereof, agrees that it will cause the
certificates evidencing the shares of the Company’s capital stock subject to
this Agreement to bear the legend required by Section 4.05 hereof, and that it
shall supply, free of charge, a copy of this Agreement to any holder of a
certificate evidencing shares of the Company’s capital stock subject to this
Agreement upon such holder’s written request to the Company. The parties hereto
agree, however, that the Company’s failure to cause the certificates evidencing
the shares of the Company’s capital stock subject to this Agreement to bear the
legend required by Section 4.05 hereof and/or to supply, free of charge, a copy
of this Agreement as provided under this Section 4.04, shall not affect the
validity or enforcement of this Agreement.
Section 4.05 Legend on Share Certificates. Each certificate representing any
shares of the Company’s capital stock subject to this Agreement, and any
certificates representing shares of the Company’s capital stock which may be
issued in the future to Existing Shareholders or to the Purchaser, shall be
endorsed by the Company with a legend reading substantially as follows:
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE ISSUER), AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”
Section 4.06 Regulatory Approvals. This Agreement is subject to the parties
receiving all necessary approvals, consents or non-objections from the
regulatory authorities on such terms and conditions reasonably satisfactory to
the parties and the Closing of the Stock Purchase Agreement.

 

5



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
Section 5.01 Term. This Agreement shall terminate and be of no further force or
effect upon the earliest to occur of (a) a Qualified Public Offering (as defined
in Section 5.12 hereof), (b) the date as of which the Parties hereto terminate
this Agreement by the written consent of (i) the Purchaser and (ii) the holders
of a majority of the Shareholder Shares then outstanding, and (c) the
twenty-fifth anniversary from the effective date hereof.
Section 5.02 Entire Agreement. This Agreement, together with the Schedules
hereto, the Stock Purchase Agreement and any certificates, documents,
instruments and writings that are delivered pursuant thereto, constitute the
entire agreement and understanding of the Parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof. There are no third party
beneficiaries having rights under or with respect to this Agreement.
Section 5.03 Binding Effect; New Shareholders; Assignment. This Agreement shall
be binding upon and inure to the benefit of the Parties, their respective heirs,
successors and assigns. The Existing Shareholders and the Company shall use
their best efforts to ensure that any Persons that become shareholders of the
Company become a party to this Agreement by executing and delivering an Adoption
Agreement substantially in the form attached hereto as Exhibit A. This
Agreement, and the rights and obligations of the Purchaser hereunder, may (but
are not required to) be assigned by the Purchaser to any Person to which
Purchaser Shares are transferred in accordance with this Agreement by the
Purchaser, and following any such transfer, “Purchaser” (as used in this
Agreement) shall be deemed to include such transferee (and any rights or
obligations that the Purchaser may have under this agreement shall be exercised
by a majority of such Persons that constitute the “Purchaser”). If Purchaser
does not elect to transfer its rights and obligations hereunder in connection
with any transfer of Purchaser Shares, such transferee shall be deemed to be an
“Existing Shareholder” for the purposes of this Agreement. This Agreement, and
the rights and obligations of the Existing Shareholders hereunder, shall be
transferred to any Person to which Shareholder Shares are transferred in
accordance with this Agreement by an Existing Shareholder and, notwithstanding
anything to the contrary in this Agreement, no transfer of Shareholder Shares
(other than any acquisition of such shares by the Purchaser) by any Existing
Shareholder shall be effective unless the transferee shall have executed and
delivered an Adoption Agreement substantially in the form attached hereto as
Exhibit A.
Section 5.04 Notices. All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):
If to the Purchaser:
Bank Opportunity Fund I LLC
1826 Jefferson Place, NW
Washington, DC 20036
Phone: 202-822-8117
Fax: 202-775-8365
Attn: Joseph Thomas
with a copy to (which does not constitute notice):
Perry & Associates PLLC
1826 Jefferson Place, NW
Washington, DC 20036
Phone: (202) 822-8117
Fax: (202) 775-8365
Attn: Richard J. Perry, Jr.

 

6



--------------------------------------------------------------------------------



 



If to the Company:
Middlefield Banc Corp.
15985 East High Street
Middlefield, Ohio 44062
Phone: 440-632-1666
Fax: 440-632-1700
Attn: Thomas G. Caldwell
with a copy to (which does not constitute notice):
Grady & Associates
20950 Center Ridge Road
Suite 100
Rocky River, Ohio 44116
Phone: (440) 356-7255
Fax: (440) 356-7254
Attn: Francis X. Grady
All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.
Section 5.05 Specific Performance; Remedies. Each party acknowledges and agrees
that the other parties would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any court of the United States or any state thereof
having jurisdiction over the parties and the matter, in addition to any other
remedy to which they may be entitled, at law or in equity. Except as expressly
provided herein, the rights, obligations and remedies created by this Agreement
are cumulative and in addition to any other rights, obligations or remedies
otherwise available at law or in equity. Except as expressly provided herein,
nothing herein will be considered an election of remedies.
Section 5.06 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Ohio, without giving effect to any
choice of law principles.
Section 5.07 Amendments. Other than with respect to amendments to Schedule I
hereto, which may be amended by the Company to reflect Existing Shareholders or
permitted transfers, this Agreement may not be amended or modified without the
written consent of the Company, the holders of at least a majority of the
Purchaser Shares then outstanding and by the holders of at least a majority of
the Shareholder Shares then outstanding.

 

7



--------------------------------------------------------------------------------



 



Section 5.08 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
Section 5.09 Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. For purposes of
determining whether a party has signed this Agreement or any document
contemplated hereby or any amendment or waiver hereof, only a handwritten
original signature on a paper document or a facsimile copy of such a handwritten
original signature shall constitute a signature, notwithstanding any law
relating to or enabling the creation, execution or delivery of any contract or
signature by electronic means.
Section 5.10 Aggregation of Stock. All shares of Common Stock owned or acquired
by the Purchaser or its Affiliated entities or persons (assuming full
conversion, exchange and exercise of all convertible, exchangeable and
exercisable securities into Common Stock) shall be aggregated together for the
purpose of determining the availability of any right under this Agreement.
Section 5.11 Incorporation of Exhibits and Schedules. The exhibits and schedules
identified in this Agreement are incorporated by reference herein and made a
part hereof.
Section 5.12 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Affiliate” of a Person means any Person that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, such other Person. For purposes of this definition, the term
“control” (including “controlling,” “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Person” means any individual, firm, corporation, company, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any heir, successor (by
merger or otherwise), or assign of any such individual or entity.
“Qualified Public Offering” shall mean a firm commitment underwritten public
offering pursuant to a registration statement filed with the Securities and
Exchange Commission and declared effective under the Securities Act of 1933, as
amended, that results in net cash proceeds to the Company (after deducting
applicable underwriting discounts and commissions) of not less than $25 million
in the aggregate.
[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            COMPANY:

MIDDLEFIELD BANC CORP.
      By:           Name:   Thomas G. Caldwell        Title:   President and
Chief Executive Officer        PURCHASER:

BANK OPPORTUNITY FUND I LLC
      By:   Bank Acquisitions LLC, its managing member             By:          
Name:   Eric D. Hovde        Title:   Managing Member   

 

 



--------------------------------------------------------------------------------



 



EXISTING SHAREHOLDERS:

                                                                               
                                                                               
                                                                               
                                                                   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
EXISTING SHAREHOLDERS

          SHAREHOLDER NAME   SHARES OF COMMON STOCK  
 
       
Directors
       
 
       
Officers
       

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
EXISTING SHAREHOLDERS SUBJECT TO ARTICLE III

          SHAREHOLDER NAME   SHARES OF COMMON STOCK  
 
       
Directors
       
 
       
Officers
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ADOPTION AGREEMENT
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Purchaser’s Rights and
Voting Agreement dated as of                     , 2011 (the “Agreement”) by and
among the Company and certain of its shareholders. Capitalized terms used but
not defined herein shall have the respective meanings ascribed to such terms in
the Agreement. By the execution of this Adoption Agreement, the Transferee
agrees as follows:
(a) Acknowledgment. The Transferee acknowledges that the Transferee is acquiring
certain shares of the capital stock of the Company (the “Stock”), subject to the
terms and conditions of the Agreement.
(b) Agreement. The Transferee: (i) agrees that the Stock acquired by the
Transferee, and any Stock acquired by the Transferee in the future, shall be
bound by and subject to the terms of the Agreement, and (ii) hereby adopts the
Agreement with the same force and effect as if the Transferee were originally a
party thereto.
(c) Notice. Any notice required or permitted by the Agreement shall be given to
the Transferee at the address listed beside the Transferee’s signature below.
EXECUTED AND DATED this            day of                     ,      .

                  TRANSFEREE:
 
           
 
  Name:        
 
  Title:        
 
  Address:        
 
  Facsimile:        

Accepted and Agreed:

          MIDDLEFIELD BANC CORP.
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 

 